  Case 4:20-cv-05640-YGR Document 588-3 Filed 05/04/21 Page 1 of 10




           EXHIBIT A
REDACTED VERSION OF DOCUMENT
     SOUGHT TO BE SEALED




REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                   Case 4:20-cv-05640-YGR Document 588-3 Filed 05/04/21 Page 2 of 10

     From:           Matt Fischer (matt.fischer@apple.com)
     To:             Pete Distad (pdistad@apple.com)
     CC:             Sheryline (sheryline@apple.com), Christopher Campbell (cj_campbell@apple.com), Carson Oliver
                     (carson_oliver@apple.com), Peter Stern (peterstern@apple.com), Eric Gray (gray@apple.com)
     BCC:
     Subject:     Re: Netflix Update
     Attachments:
     Sent:        04/18/2018 07:44:13 PM 0000 (GMT)

     Thanks for the updates, Pete and Sher.

     Looking forward to our meeting with them on the 30th.

     On Apr 18, 2018, at 11:11 AM, Pete Distad <pdistad@apple.com> wrote:


       Thanks for the update, Matt, myself, and Peter are meeting with Greg and Bill on the 30th.

       On a positive note,, Rob Caruso from what we can tell is likely going to be running our relationship with Netflix and he is
       very well respected by Bill and Greg and I don’t think it has been finalized yet, but we are hearing Manrique may even
       report to him at some point. Rob is a neighborhood friend of mine and a great guy. Peter and I spent some time with
       Rob and he basically told us that he highly doubts that based on what he has seen on the data side that the tests would
       result in anything that would cause them to pull IAP. He clearly understands the implications of making that decision.
        Obviously we should keep that to ourselves and not say that to Manrique or even directly to Greg and Bill. But I think we
       have a good guy in there that will help us work through this and end in the right place. Even if the results weren’t
       conclusive, I don’t think he would immediately jump to conclusoins.

       On a side note he facilitated a good meeting over there yesterday with their engineering team and ours to see if we can
       come up with a potential middle-ground solution for the TV app. Still early, but progress is being made.

       Pete


         On Apr 18, 2018, at 10:39 AM, Sheryline <sheryline@apple.com> wrote:

         Hi all,

         Chris and I had lunch with Manrique yesterday and wanted to update you all on the latest plans for their IAP test. They
         are planning to begin the test on 5/14. Given the fraud issue we are still working through with them in LatAm, they are
         adjusting the test markets to replace Columbia vs. Peru with Germany / Italy vs. France / Spain. We’re concerned with
         the fact these four markets are larger than the two LatAm markets being replaced, and Carson is addressing this with
         Manrique to see if they’d consider adjusting markets. We’ll report back after that discussion. We’re also syncing with
         the international team on featuring plans and will circle back.

         Please reach out with any questions.

         Best,
         Sher

               Sheryline Chapman | App Store Business Management |Sheryline@apple.com | O: +1.408.862.0231


              On Apr 5, 2018, at 3:18 PM, Pete Distad <pdistad@apple.com> wrote:

              Mtg is currently scheduled for April 30th in person with both Greg and Bill. Trying to pull in. Their schedules have




                                                                                                                   PX-0197.1
CONFIDENTIAL                                                                                               APL-APPSTORE_06015804
                Case 4:20-cv-05640-YGR Document 588-3 Filed 05/04/21 Page 3 of 10

          been the blockers. I am pinging Bill to see if we can pull in.

          On Apr 5, 2018, at 11:34 AM, Christopher Campbell <cj_campbell@apple.com> wrote:


               Hey Pete,

               Just checking in to see if this meeting has happened. If so, anything to share?

               Also, I shared with Eric, but for others who may have been working with her, Netflix shared that Roma De is no longer with the
               company.

               Thanks,
               Chris

               Chris Campbell
                  App Store l One Apple Park Way l MS: 923-4APP l Cupertino, CA 95014 I 408.974.7176

               Developer Resources: developer.apple.com/app-store

               This Electronic Mail (e-mail) contains confidential and privileged information intended only for the use of the individual or entity
               to which it is sent. If the reader of this message is not the intended recipient, or the employee or agent responsible for
               delivery to the intended recipient, you are hereby notified that any dissemination, distribution, or copying of this communication
               is STRICTLY PROHIBITED. If you have received this communication in error, please immediately notify the sender by reply
               e-mail or telephone.



                 On Mar 15, 2018, at 8:02 PM, Pete Distad <pdistad@apple.com> wrote:

                 Looks like it is scheduled for the 26th. That was the soonest they were available.

                 On Mar 14, 2018, at 8:56 PM, Carson Oliver <carson_oliver@apple.com> wrote:


                    Hi all,

                    Following up on Chris’ email, I wanted to check in to see if we’ve been able to schedule the executive meeting
                    with Netflix. Also, given the close attention they’re paying to the proposed test markets, it seems like it may be
                    advisable to avoid any editorial boosting in the upcoming weeks - it’s likely to be pretty obvious to them. Let
                    me know your thoughts.

                    Thanks,
                    Carson



                         On Mar 9, 2018, at 3:52 PM, Christopher Campbell <cj_campbell@apple.com> wrote:

                         Hi All,

                         I just met Manrique for lunch and wanted to share some key points from our discussion. I should caveat this
                         by noting that Manrique and I have a solid relationship so he rarely holds back in terms of being
                         forthcoming and direct. With that said, here are my notes:


                                   Their IAP Test:
                                          Overall: He made it very clear that this decision has been made and they’ve already started




                                                                                                                               PX-0197.2
CONFIDENTIAL                                                                                                          APL-APPSTORE_06015805
               Case 4:20-cv-05640-YGR Document 588-3 Filed 05/04/21 Page 4 of 10

                                 work on the test, which is currently slated to start the first week of May. He reiterated that it will
                                 be nine of the eleven original countries; UK and Australia will not be part of the test. He was
                                 pleased with our efforts re: the test thus far, but noted that we should not do anything to try
                                 and upend or play any tricks with their test. In his words, “not doing the test is not an option.”
                                 Apple Escalation: We discussed escalation from the Apple side and he discouraged such a
                                 move, but knowing that it will likely still happen, asked that we give him a heads up prior to
                                 any calls/meetings with Reed, Bill, Greg or any other Netflix execs. Please let me know if
                                 you’re okay with giving a heads up to Carson, Sher and me prior to those conversations so we
                                 can let Manrique know.
                                 Global IAP: We talked about IAP from a broader standpoint and he noted that removing IAP
                                 across-the-board is a “real possibility.” That said, if the test nets positive, they likely will not
                                 test elsewhere and we’ll proceed as we are now. If it’s flat, we will discuss. If it’s negative, they
                                 will likely test in other regions.
                                 Other platforms: Confidentially, he shared that they’ve tested other platforms and most
                                 (perhaps all) have come back negative. They are looking at billing across those platforms.
                                 They do think that the App Store is a different beast and they’re hopeful that they’ll see
                                 positive results.
                         Fraud in LatAm: They are currently seeing a large spike in fraudulent accounts per month across
                         Costa Rica, Panama, Honduras, Chile, Peru and Colombia. They’re working with Aji and team on
                         this, but they're also addressing and exploring fixes from their side via Chris Fry @ Netflix. If they
                         don’t have a fix by the time Manrique returns from vacation, which I believe is on 3/19 (we’re
                         confirming), they might pull IAP in all six countries. Again, Aji is engaged here and he’s going to
                         update us as soon as possible.
                         Un-grandfathering: He seemed pleased with the results here. Manrique and team are coming here
                         on Tuesday to meet with Aji and team to share the results. He did note that he was planning to ask
                         Eric for an updated timeline on un-grandfathering from a platform standpoint.
                         Business and Marketing: He repeatedly praised the editorial and marketing support from our side,
                         calling out Sher, Jason and our editorial team for their support.


                  Please let me know if you have any questions.

                  Thanks,
                  Chris

                  Chris Campbell
                     App Store l One Apple Park Way l MS: 923-4APP l Cupertino, CA 95014 I 408.974.7176

                  Developer Resources: developer.apple.com/app-store

                  This Electronic Mail (e-mail) contains confidential and privileged information intended only for the use of the individual
                  or entity to which it is sent. If the reader of this message is not the intended recipient, or the employee or agent
                  responsible for delivery to the intended recipient, you are hereby notified that any dissemination, distribution, or
                  copying of this communication is STRICTLY PROHIBITED. If you have received this communication in error, please
                  immediately notify the sender by reply e-mail or telephone.



                    On Mar 6, 2018, at 8:13 PM, Pete Distad <pdistad@apple.com> wrote:

                    Jolie (not Jodi, I don’t think my wife is gonna make it) :-)

                    On Mar 6, 2018, at 8:09 PM, Pete Distad <pdistad@apple.com> wrote:


                       Your not, they are, I may be the issue the week of the 19th in Asia..so if we need to have it fast, you
                       guys should do it without me too. I will tell Jodi to have it as fast as possible




                                                                                                                         PX-0197.3
CONFIDENTIAL                                                                                                    APL-APPSTORE_06015806
               Case 4:20-cv-05640-YGR Document 588-3 Filed 05/04/21 Page 5 of 10


                      On Mar 6, 2018, at 8:01 PM, Peter Stern <peterstern@apple.com> wrote:


                        If I am the issue go without me

                        On Mar 6, 2018, at 5:51 PM, Pete Distad <pdistad@apple.com> wrote:


                          Due to travel may be a couple of weeks before we get the mtg with Bill and Greg. But we are
                          scheduling.

                          On Mar 6, 2018, at 5:44 PM, Carson Oliver <carson_oliver@apple.com> wrote:


                            A quick update from Manrique: Based on the concerns with the IAP test we expressed to Netflix
                            in our last meeting, they’re now planning to start in “smaller markets.” They anticipate starting
                            the test in "4-8 weeks,” which is earlier than the May to June timeframe they initially proposed.
                            I’ve asked for clarification on both the specific markets and the exact timing for those markets.
                            Will follow up on this thread when I know more.

                            Thanks,
                            Carson



                               On Mar 5, 2018, at 8:04 PM, Pete Distad <pdistad@apple.com> wrote:

                               Sounds good, working on setting up meeting. Rob called me because he heard I was trying
                               to setup from Bill and Greg and was concerned it was about the other stuff. I told him it was
                               a different discussion around our broader relationship status.

                               On Mar 5, 2018, at 7:42 PM, Peter Stern <peterstern@apple.com> wrote:


                                 Eddy has asked that before we agree to the A/B test (i.e., if Matt, Pete & I fail with Greg
                                 Peters and Bill Holmes), he wants to meet with Reed. I’ve let Eddy know how they feel,
                                 but he rightly points out that if we can’t get it done, then we have less to lose….
                                 -P


                                    On Mar 5, 2018, at 4:02 PM, Carson Oliver <carson_oliver@apple.com> wrote:

                                    Hi all,

                                    Following up on our conversation this morning, here are the next steps from my notes:


                                              Pete will set up time with Greg Peters, Bill Holmes, Matt and Peter to discuss
                                              Netflix's proposed IAP test. In the meantime, my team will pause any discussions
                                              on that topic with Manrique and the Netflix partnerships team.
                                              We will work on boosting featuring in the 11 proposed IAP test markets.
                                              We will continue with the planned store featuring A/B test from 3/8-3/14 in
                                              Germany and Mexico. We will exclude Australia.
                                              We will continue to work with Manrique and his team on investigating the
                                              differences in voluntary churn.




                                                                                                            PX-0197.4
CONFIDENTIAL                                                                                        APL-APPSTORE_06015807
               Case 4:20-cv-05640-YGR Document 588-3 Filed 05/04/21 Page 6 of 10


                               Please let me know if I’ve missed anything.

                               Thanks,
                               Carson



                                 On Feb 23, 2018, at 12:29 AM, Matt Fischer <matt.fischer@apple.com> wrote:

                                 Looking forward to getting us all in a room next week. Much to discuss.

                                 On Feb 21, 2018, at 6:45 PM, Carson Oliver <carson_oliver@apple.com> wrote:


                                   Thanks all. Comments in line below.


                                      On Feb 21, 2018, at 10:44 AM, Peter Stern <peterstern@apple.com> wrote:

                                      Thanks Carson. I still do not see how we are accounting for the issue of Apple
                                      IAP customers getting NFLX gift cards and churning out to browser. We need to
                                      track a group of such customers over time. That could explain the remaining
                                      difference, as well as why there are variances between countries.



                                   According to Netflix, they've looked into this issue and said it accounted for
                                                      of the difference in voluntary churn. They did not present their
                                   analysis, however. I agree with Eric that we should continue pushing on them to
                                   share more in this area.


                                      And I agree with Pete we should get in a room on the IAP toggle test.


                                   Agreed. Will book some time for next week.



                                      P

                                      On Feb 21, 2018, at 12:05 AM, Pete Distad <pdistad@apple.com> wrote:


                                          Maybe we should all get into a room (or a call) next week to discuss
                                          strategy/next steps?

                                          Great data on voluntary churn, you mention the engagement is slightly lower
                                          on iOS, how much lower?


                                   I don’t have specifics differences in my notes, and Netflix didn’t share this data.
                                   Chris/Sher/Eric - Do you remember the difference in time spent between app and
                                   in-app?




                                                                                                      PX-0197.5
CONFIDENTIAL                                                                                  APL-APPSTORE_06015808
               Case 4:20-cv-05640-YGR Document 588-3 Filed 05/04/21 Page 7 of 10


                                        Also, curious if we see as substantial of a difference for churn on Debit card
                                        customers in iTunes vs. other forms of payments? Wondering if there is
                                        anything Netflix is doing differently in terms of retry’s etc with their debit card
                                        customers?



                                   We were primarily talking about voluntary churn during this meeting so we didn’t
                                   discuss billing retry. Eric may have more information on general iTunes trends in
                                   churn for debit cards versus other payment methods.


                                        We should run this same CC/debit analysis on Hulu to see if we see the same
                                        delta.



                                   Chris and Sher are going to reach out to Hulu to start the voluntary churn
                                   discussion with them.


                                        Also, I noticed (if I understand the math correctly) that    of Netflix
                                        customers are CC + Debit customers (             ) and you mentioned            are
                                        Gift Card. What are the other        ?


                                   According to my notes,         are prepaid and        are PayPal.



                                        On Feb 20, 2018, at 10:52 PM, Carson Oliver <carson_oliver@apple.com>
                                        wrote:


                                          Hi Matt, Peter,

                                          We wanted to provide an update on a few important topics related to
                                          Netflix: First, we met with the Netflix team last Thursday to continue digging
                                          into the voluntary churn issue and made some good progress on that front.
                                          Second, during that meeting, Netflix proposed a test to turn off IAP in a
                                          select number of markets to measure the incrementally of IAP as a
                                          subscription acquisition channel. Third, we’re currently planning an App
                                          Store A/B test for early March to help evaluate the incremental impact of
                                          featuring on Netflix’s app business.

                                          Below are the detailed updates for all three topics, along with proposed
                                          next steps and outstanding questions for you.

                                          Voluntary Churn


                                                  Update: As previously discussed, Netflix has raised concerns that
                                                  the blended average voluntary churn rate for in-app subscribers on
                                                  iOS is approximately         the voluntary churn rate for web-based
                                                  subscribers on iOS. In response to this concern, our analytics team
                                                  worked with Netflix’s analytics team to compare the behavior of




                                                                                                          PX-0197.6
CONFIDENTIAL                                                                                     APL-APPSTORE_06015809
               Case 4:20-cv-05640-YGR Document 588-3 Filed 05/04/21 Page 8 of 10

                                            customers that subscribe via the app versus browser. We divided up
                                            the customer base into cohorts by payment method on file,
                                            geographic region, tenure and engagement (i.e. time spent). We
                                            found notable differences in voluntary churn based on PMOF,
                                            geographic region and tenure, which helps to explain the difference
                                            we’re seeing in the overall blended churn rate.
                                                   Payment Method on File:
                                                           We found that Netflix was including 2 PMOF segments
                                                           (Netflix gift cards and “other”) that had close to
                                                           voluntary churn and which accounted for             of total
                                                           subscribers via browser. This inclusion is significantly
                                                                               their blended browser voluntary churn
                                                           rate relative to in-app churn. We will need to remove
                                                           these segments to create an apples-to-apples
                                                           comparison.
                                                           We found that, for comparable PMOFs, in-app
                                                           voluntary churn was generally                    than
                                                           browser churn.
                                                           Debit cards is the PMOF for the largest share of
                                                           customers and is also the PMOF with the largest delta
                                                           between the in-app vs browser churn rate.             of
                                                           Netflix app subscribers pay with debit cards with a
                                                                  voluntary churn rate (blended average for periods
                                                           1-20) versus         of browser subscribers with a
                                                           churn rate.
                                                           Credit cards account for          of Netflix in-app
                                                           subscribers with a          voluntary churn rate (blended
                                                           average for periods 1-20) versus            of browser
                                                           customers with a           churn rate.
                                                   Geographic region: We compared the voluntary churn rates
                                                   for the top 20 countries by billings. In the US and UK, the two
                                                   largest markets by billings, in-app subscribers saw higher
                                                   voluntary churn than browser subscribers. However, in some
                                                   other markets, including Australia, Norway and Sweden,
                                                   in-app voluntary churn was equal to or lower than in browser.
                                                   This may be related to the PMOF issue identified above, or it
                                                   may be due to other unrelated factors.
                                                   Tenure: We found that the in-app subscriber group had an
                                                   average lower subscription tenure than the browser group.
                                                   Since churn is naturally higher in earlier periods of a
                                                   subscription tenure, this is also a contributing factor to the
                                                   higher blended in-app voluntary churn rate.
                                                   Engagement: We looked at the relationship between
                                                   voluntary churn and engagement to see if higher voluntary
                                                   churn rates were correlated with lower engagement. As
                                                   expected, we found a inverse relationship between
                                                   engagement and voluntary churn. In-app subscribers skewed
                                                   slightly lower in engagement than browser-base customers.

                                            Next Steps:
                                                  Calculate the contribution of the Netflix-only PMOF segments
                                                  on the difference in voluntary churn rates.
                                                  Calculate the contribution of tenure differences on the
                                                  difference in voluntary churn rates.
                                                  Look into explanations for differences in in-app versus




                                                                                                   PX-0197.7
CONFIDENTIAL                                                                               APL-APPSTORE_06015810
               Case 4:20-cv-05640-YGR Document 588-3 Filed 05/04/21 Page 9 of 10

                                                    browser voluntary churn for different markets.
                                                    Look into explanations for differences in in-app versus
                                                    browser voluntary churn for debit and credit cards.
                                              Outstanding Questions: None


                                        Nexflix’s Proposed IAP Test


                                              Update: Outside of the voluntary churn issue, Netflix is concerned
                                              with understanding the incremental value of offering subscription via
                                              IAP on iOS. To measure this, they proposed a test that would
                                              remove the ability to purchase the subscription via in-app purchase
                                              in a select number of markets for a two-month period (see list of
                                              markets below). They would like to run the test in May and June, and
                                              estimate this test would impact 1.9% of annual in-app signups. We
                                              expressed our concern that running this test would create a bad
                                              customer experience for app users in those markets and limit
                                              co-marketing opportunities, including on-store featuring.
                                                     The countries they are planning to test include:
                                                             Australia vs Great Britain (Note: These are 2 of the top
                                                             3 markets by active in-app subscriptions.)
                                                             Austria vs Belgium
                                                             Columbia vs Peru
                                                             Japan vs Korea & Taiwan
                                                             Philippines vs Indonesia
                                                             (Note: They are using pairs of similar countries to
                                                             create control groups for the test. Each country in the
                                                             pair will have IAP turned off for one month during the
                                                             two-month period.)
                                              Next Steps:
                                                     Forecast the business impact of turning off IAP in the above
                                                     test markets.
                                                     Provide a formal response to Netflix about the proposed test.
                                              Outstanding Questions:
                                                     Do we want to take any punitive measures in response to the
                                                     test (for examples, pulling all global featuring during the test
                                                     period)? If so, how should those punitive measures be
                                                     communicated to Netflix?
                                                     Do we want to ask Netflix to modify its test plan to limit the
                                                     business impact? (They told us they would potentially be open
                                                     to modifying the selected markets or test period at our
                                                     request.)
                                                     Do either of you want to escalate our concerns about this test
                                                     to your executive contacts at Netflix?


                                        App Store Featuring A/B Test


                                              Update: We are planning an App Store A/B test for Netflix’s next
                                              global featuring commitment, which is the Jessica Jones season 2
                                              release on March 8. Our current plan is to turn off featuring for a
                                              limited number of customers in 3 markets outside of the US. During
                                              this one-week test, approximately 5-10% of App Store visitors in
                                              each market will not see the Netflix promotion on the Today and




                                                                                                  PX-0197.8
CONFIDENTIAL                                                                              APL-APPSTORE_06015811
               Case 4:20-cv-05640-YGR Document 588-3 Filed 05/04/21 Page 10 of 10

                                              Apps tabs. The remaining 90-95% of visitors will see the promotion.
                                              We are not planning on notifying Netflix of this test, but it is possible
                                              that they will see it on their own.
                                              Next Steps:
                                                     Finalize the 3 markets for testing.
                                                     Confirm the alternative editorial placements for the test
                                                     groups.
                                              Outstanding Question:
                                                     We know that Netflix is playing close attention to featuring on
                                                     the App Store to try to evaluate the impact of featuring. We’re
                                                     concerned that Netflix may notice our test and will either want
                                                     to see the test results or will use the test to justify their own
                                                     proposed IAP test. Given these concerns, do you think that
                                                     we should proceed with our test as planned?



                                        Apologies for the length of this email, but we wanted to make sure it
                                        covered all the important points. Please let me know if you have any
                                        questions.

                                        Thanks,
                                        Carson


                                        Carson Oliver
                                        App Store | Apple Inc.
                                        carson_oliver@apple.com | 408.783.1131 (office) | 860.559.8611 (mobile)




                                                                                                    PX-0197.9
CONFIDENTIAL                                                                                APL-APPSTORE_06015812
